Citation Nr: 1818627	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-51 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to exposure to radiation.

2.  Entitlement to service connection for a colon disorder, to include as due to exposure to radiation.

3.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to radiation or as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the appeal currently resides with the RO in Atlanta, Georgia.

The Veteran presented testimony before a decision review officer at the RO in June 2014.  A transcript of the hearing is of record.

In his October 2016 VA Form 9, the Veteran indicated that he was only appealing the issues of entitlement to service connection for diabetes mellitus, entitlement to service connection for colon problems, and entitlement to service connection for asbestos exposure.  He did not indicate that he wished to continue his appeal for an increased rating for bilateral hearing loss.  Accordingly, the issue was not certified for appeal in the November 2016 VA Form 8, and the Board finds that this issue is not on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issue of entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during service.

2.  DM did not onset during service or for many years thereafter, and is not etiologically related to active military service.
3.  A colon disability did not onset during service or for many years thereafter, and is not etiologically related to active military service.


CONCLUSIONS OF LAW

1.  DM was not incurred in or as a result of active duty, and its incurrence during such service may not be presumed.  38 U.S.C. §§ 1110, 1112(c), 1131, 5107(b); 38 C.F.R. §§ 3.303(a), 3.309, 3.311 (2017).

2.  A colon disability was not incurred in or as a result of active duty, and its incurrence during such service may not be presumed.  38 U.S.C. §§ 1110, 1112(c), 1131, 5107(b); 38 C.F.R. §§ 3.303(a), 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims decided herein at this time is warranted. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) ).  The Veteran was also offered the opportunity to testify at an RO hearing in June 2014.

As described, VA has satisfied its duties to notify and assist with regard to the claims decided at this time, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 
38 C.F.R. § 3.303 (2017).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a) (2012); 38 C.F.R. 
§ 3.303 (a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including DM, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) has stated that service connection for a condition which is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  First, there are 21 types of cancer which are presumptively service connected.  38 U.S.C. § 1112 (c).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994).  See also Hardin v. Brown, 11 Vet. App. 74, 77 (1998). 

The following radiogenic diseases shall be service-connected if they become manifest in a radiation-exposed veteran, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied; leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchio-alveolar carcinoma, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d) (2017). 

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in Sec. 3.307 or Sec. 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a) (2017). 

For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  All forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (2017). 

If a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311 (b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this 38 C.F.R. § 3.311 provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4) (2017). 

When it is determined that a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed, the veteran subsequently developed a radiogenic disease; and such disease first became manifest within the period specified before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. 
§ 3.311(b) (2017). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b). 

Analysis

The Board finds that entitlement to service connection for the Veteran's diabetes mellitus (DM) and colon disorder cannot be granted for the following reasons.  As noted above, the Board concedes that the Veteran was likely exposed to radiation during Operation Hardtack I while on active duty in 1958.  However, DM and the colon problems the Veteran has been treated for (adenomatous colon polyps) are not among those disabilities listed as radiogenic diseases.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.311 (b)(2) (2017).  Third, the Veteran has not provided evidence that there is a link between DM and his colon problems, and exposure to ionizing radiation.  Finally, the Veteran's DM and colon problems did not manifest until many years after service, and there is no competent evidence of a nexus between these disabilities and the Veteran's service.

The Veteran contends that he was exposed to radiation while stationed aboard the USS Boxer during Operation Hardtack I in 1958.  Operation HARDTACK I was a series of 35 atmospheric nuclear weapon tests conducted in the Pacific Ocean from April 1958 to August 1958.  The USS Boxer arrived at Enewetak Atoll in March 1958 and made numerous passages between Enewetak and Bikini Atolls during May 1958 and June 1958.  The USS Boxer arrived at Johnston Island in July 1958 and August 1958.  As noted above, personnel records show that the Veteran was indeed assigned to the USS Boxer from November 1957 to October 1958.  He has also submitted a copy of his Certificate of Participation in Operation Hardtack I.  Furthermore, the record contains a general history of the USS Boxer, which indicates that the ship participated in Operation Hardtack I, which involved numerous atomic exercises in 1958.  As such, the Board concedes that the Veteran was likely exposed to ionizing radiation while serving aboard the USS Boxer during Operation Hardtack I from April 1958-August 1958.

However, in order to be entitled to presumptive service connection due to exposure to radiation, a disease must be listed in 38 C.F.R. § 3.311 as a radiogenic disease, as mentioned above.  Neither DM nor the colon problems (adenomatous polyps) the Veteran has been treated for is listed as a radiogenic disease for the purpose of establishing service connection on a presumptive basis.

Finally, the Veteran may still establish direct service connection for his DM and colon problems by showing a current disability, an in-service injury or event, and a nexus between the two.  Combee, 34 F.3d at 1042.  Neither of the claimed disorders manifest during service, or within a year of separation from service, and no competent evidence of a relationship between the claimed disabilities and service has been associated with the record.  Service treatment records are negative for diagnoses of DM or a colon disability.  

Rather, the evidence shows that the Veteran was first diagnosed with DM in 2007, more than 40 years after his separation from service.  He has had a history of adenomatous colon polyps since the early 1990's, but he has never been diagnosed with colon cancer.  The post-service treatment records do not include competent medical evidence of a nexus between the Veteran's DM and his colon problems and his service.  Moreover, there is no competent evidence of a medical nexus between the Veteran's service and his DM or colon problems.  

To the extent that the Veteran has asserted a connection between these disorders and his service - including during his June 2014 hearing - establishing such a link is a complex medical matter well beyond the bounds of the Veteran's competence as a lay observer. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  It is an issue for the Board to address of whether lay evidence is competent and sufficient in a particular case.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Here, Board finds that the Veteran's assertions linking DM and the claimed colon disorder to service are not competent and of no probative value in substantiating his claims.

For the foregoing reasons, the claims for service connection for DM and a colon disability must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for a colon disorder is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103; 38 C.F.R. § 3.159(c), (d) (2017).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2017).

The Veteran contends that he has a current respiratory disorder (lung/breathing problems), which developed as a result of exposure to asbestos during his active military service, while assigned to the USS Boxer.  See September 2010 statement from Veteran.

Service treatment records are negative for any evidence of a lung or respiratory symptoms in service.  However, military personnel records show that he served in the U.S. Navy, and was assigned to the USS Boxer from November 1957 to October 1958.  His military occupational specialty (MOS) was A/C mechanic.  According to VA Adjudication Procedure Manual, M21-1, Part VI, 7.21, some of the major occupations involving exposure to asbestos include shipyard and insulation work, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  The Veteran's service records reflect that he served aboard the USS Boxer as an A/C mechanic.  Accordingly, the Veteran's assertions that he was exposed to asbestos while serving on a U.S. Naval ship for six months during active duty are conceded.  

On remand, the Veteran should be provided with a VA examination to determine whether he has a current respiratory disability, related to his conceded asbestos exposure in service.

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000). 

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records.

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present respiratory disability.  The claims folder must be made available for review by the examiner in conjunction with the examination.  All indicated studies, including x-ray examination, should be conducted.

The examiner is advised that the Veteran's exposure to asbestos in service has been conceded.  Nevertheless, the examiner should obtain from the Veteran a history of his asbestos exposure, to include during service, and his pre- and post-service exposure history.

Based on the examination, review of the record, and a detailed reading of scan and test results, the examiner should provide a medical opinion as to whether or not the Veteran has asbestosis, or any other lung disability, due to asbestos exposure, and provide a definitive diagnosis of the lung disability/disabilities.  The examiner should also identify any non-asbestos related respiratory disorder found.  

If it is found that the Veteran does have an asbestos-related pulmonary disorder, the examiner should further opine whether such disability is, at least as likely as not (a 50 percent probability or greater), related to asbestos exposure in service. 

If the Veteran is diagnosed with a respiratory disorder that is not related to asbestos exposure, the examiner should comment as to whether such disability is otherwise at least as likely as not (a 50 percent probability or greater), otherwise related to some aspect of the Veteran's service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's remaining claim, based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


